DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-132925, filed on 7/13/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “plurality of through holes” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: Claims 1 and 15 recite “other end part.”  It is suggested the claim recites “an other end part” for purposes of clarity throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3210760 U to Cosmo Industries (hereinafter “Cosmo”).
	For claim 1, Cosmo discloses an insole (11) comprising:
an insole main body (see annotated fig. 2 below) adapted to be accommodated in a bottom of any of a shoe and a boot (figs. 3-6); 

    PNG
    media_image1.png
    762
    860
    media_image1.png
    Greyscale

a thong having one end part and other end part (see annotated fig. 2 above), the one end part detachably attached to the insole main body (figs. 2a-2d wherein the element 20 is detachably attached to the insole main body); and 
an instep-side support provided the other end part of the thong (annotated fig. 2 above) and extending in a front-rear direction (fig. 2d), wherein: 
the instep-side support (22, fig. 2a) has a heel-side end (interpreted as a rear side of the instep based on applications disclosure and drawings) and a heel-side part extending from the thong to the heel-side end (interpreted as the portion between the top of the thong and the rear side of the instep, see annotated fig. 2 above), and is configured such that the heel-side part is capable of abutting an inner surface of an upper of the shoe or the boot (figs. 3-6).  

	For claim 3, Cosmo discloses the insole according to claim 1, wherein the thong includes low sleeve or a column-shaped member (see figs. 2a and 2b).  

	For claim 4, Cosmo discloses the insole according claim 1, wherein -5-New U.S. Patent Application the insole main body has a toe-side front part formed with a plurality of through holes spaced in the front-rear direction (see fig. 2c); the one end part of the thong is attachable to any of the through holes (fig. 2d); and a position of the thong is adjustable by selectively attaching the one end part of the thong to one of the plurality of through holes (fig. 2d). 

	For claim 10, Cosmo discloses the insole according to claim 1, wherein the instep-side support has a toe-side end part (see annotated fig. 2 above) configured to be abuttable with an inner surface of an upper part and/or the inner surface of the upper of a front part of the shoe (figs. 3-6). 

	For claim 13, Cosmo discloses a shoe with the insole according claim 1 disposed in a bottom of the shoe (figs. 3-6). 

	For claim 15, Cosmos discloses  an insole (11) comprising: 
an insole main body (see annotated fig. 2 below) adapted to be accommodated in a bottom of any of a shoe and a boot (figs. 3-6);

    PNG
    media_image1.png
    762
    860
    media_image1.png
    Greyscale

a thong having one end part and other end part (see annotated fig. 2 above); and an instep-side support provided at the other end part of the thong (annotated fig. 2 above) and extending in a front-rear direction (fig. 2d), wherein: 
the insole main body is formed with a through slit (15 and 16, fig. 2c); 
the one end part of the thong is configured to be fixed to the insole main body after inserted into the through slit and positionally adjusted (figs. 2a-2d wherein the element 20 is detachably attached to the insole main body); -6-New U.S. Patent Application 
the instep-side support has a heel-side end (interpreted as a rear side of the instep based on applications disclosure and drawings) and a heel-side part extending from the thong to the heel-side end (interpreted as the portion between the top of the thong and the rear side of the instep, see annotated fig. 2 above), and is configured such that the heel-side part is capable of abutting an inner surface of an upper of the shoe or the boot (figs. 3-6).

For claim 16, Cosmos discloses a shoe with the insole according to claim 15 disposed in a bottom of the shoe (figs. 3-6).  

	For claim 17, Cosmos discloses the shoe according to claim 13, wherein the shoe is a boot (figs. 3-6).   

	For claim 18, Cosmos discloses the shoe according to claim 16, wherein the shoe is a boot (figs. 3-6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732